Citation Nr: 1616183	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-48 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a left wrist condition.

2.  Entitlement to an initial compensable evaluation for bilateral ingrown toenails, including to an evaluation in excess of 10 percent for incurvated hallux nail of the right foot since December 3, 2013. 

3.  Entitlement to an initial compensable evaluation for hemorrhoids.  

4.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PSB).

5.  Entitlement to an initial compensable evaluation for allergic rhinitis.

6.  Entitlement to an initial compensable evaluation for cervical sprain/strain prior to December 3, 2013, and to an evaluation in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable evaluation for pectoralis muscle tear prior to December 3, 2013, and to an evaluation in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to June 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2011, the Veteran testified before the undersigned Veterans Law Judge, sitting in Newark, New Jersey.  A transcript of that proceeding is of record.  

In September 2013 the Board granted a 10 percent rating for residuals of a right ankle strain, and remanded the remaining issues, which was effectuated by an October 2013 rating decision, effective June 14, 2009 (the day after service discharge). 

Following VA examinations on December 3, 2013, a January 2014 rating decision granted an increased from an initial noncompensable rating to 10 percent for a cervical sprain/strain; granted a separated 10 percent rating for incurvated hallux nails, right foot, and continued a noncompensable rating for incurvated hallux nails, left foot; and increased the noncompensable rating for a pectoralis muscle tear to 40 a maximum schedular rating of 40 percent; all effective December 3, 2013.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.

The Veteran's ex-wife has disagreed with a decision denying her apportionment of the Veteran's VA disability compensation.  Generally, when a Notice of Disagreement (NOD) has been file, the proper course is to issue a Statement of the Case (SOC).  See generally Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  However, in correspondence in March 2016 the ex-wife requested a hearing.  Accordingly, since the RO is still processing this claim the Board declines as this time to remand the matter for the issuance of an SOC but draws the attention of the RO to his matter.  


FINDINGS OF FACT

1.  The Veteran does not have any loss of strength of the left wrist, there is no significant limitation of motion of the left wrist, motion is painless, and the left wrist disorder does not cause any significant functional impairment.  

2.  Prior to December 3, 2013, the bilateral ingrown toenails caused no significant effects occupationally or as to activities of daily living and since that time the ingrown nail of the left great toe has caused no significant effects occupationally or as to activities of daily living and the ingrown nail of the right great toe causes only minimal impairment due to tenderness or pain on palpation.  

3.  The Veteran's hemorrhoids are not shown to be large, thrombotic, irreducible, to have excessive redundant tissue, and there is no persistent bleeding with secondary anemia.  

4.  The PSB is not manifested by any disfigurement nor by any scarring which is deep, unstable or painful; the Veteran has not required systemic therapy and the total body area as well as total exposed area involved is less than 5 percent.  

5.  The Veteran's rhinitis is not manifested by any polyps or any blockage of one or both nasal passages.  

6.  Prior to June 12, 2010, the Veteran's cervical flexion was to 45 degrees and the combined range of motion was to 340 degrees and there was no muscle spasm, guarding or tenderness despite there being reversal of normal cervical lordosis; prior to December 3, 2013, there was a combined range of cervical motion of only 305 degrees but no muscle spasm, guarding or tenderness despite there being reversal of normal cervical lordosis; and since December 3, 2013, there has been localized cervical tenderness with reversal of normal cervical lordosis.  

7.  The Veteran is right handed and has an injury of Muscle Groups II and III on the right which act upon the unankylosed right shoulder causing severe disability since the day after service discharge until the present.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a left wrist condition are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.31, 4.40, 4.45, 4.49, Diagnostic Code 5215 (2015).  

2.  The criteria for an initial compensable evaluation for bilateral ingrown toenails, including to an evaluation in excess of 10 percent for incurvated hallux nail of the right foot since December 3, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.20, 4.27, 4.118, Diagnostic Code 7899 - 7804 (2015).  

3.  The criteria for an initial compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.31, Diagnostic Code 7336 (2015).  

4.  The criteria for an initial compensable evaluation for PSB are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7899 - 7806 (2015).  

5.  The criteria for an initial compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6522 (2015).  

6.  The criteria for an initial compensable evaluation for cervical sprain/strain prior to June 12, 2010, are not met but the criteria for no more than a 10 percent rating from June 12, 2010, until December 2, 2013, are met, and the criteria for no more than a 20 percent rating since December 3, 2013, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5237 (2015).  

7.  Prior to December 3, 2013, the criteria for no more than an 40 percent evaluation for pectoralis muscle tear have been met but since that time the criteria for an evaluation in excess of 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.31, 4.55, 4.56, Diagnostic Codes 5302 and 5303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

By letter in May 2009, prior to the July 2009 rating decision which is appealed, the RO satisfied VA's duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran as to the claims for service connection for the disabilities herein at issue.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran twice testified in support of his claims.  The service treatment records (STRs) and VA treatment records are on file or are contained within Virtual VA. 

38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the travel Board hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Moreover, while assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

On file are reports of VA examinations in 2009 and 2010 as to the disorders addressed herein.  Moreover, following the 2013 Board remand the Veteran was afforded additional VA rating examinations in 2013.  The adequacy of the examinations has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.    

Accordingly, there has been full compliance with the Board's remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

General Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Although 38 C.F.R. §§ 4.1 and 4.2 stipulate that VA must view each disability "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

Under 38 C.F.R. § 4.20 it is permissible to rate an unlisted disorder as if it were a closely related disease or injury, when the functions affected, the anatomical localization, and symptomatology are closely analogous.  See Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) (permitting analogous ratings on the basis of etiology rather than symptoms).  Analogous ratings may be accomplished under 38 C.F.R. § 4.27 by 'built- up' with the first 2 digits being from the part of the schedule most closely identifying the bodily part or system and, followed by a hyphen, the last 2 digits being '99' to signify rating as an unlisted condition.  Generally see Archer v. Principi, 3 Vet. App. 433 (1992).   

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

An initial compensable evaluation for a left wrist condition

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

DeLuca v. Brown, 8 Vet. App. 202 (1995) held that 38 C.F.R. §§ 4.40 and 4.45 require that the disabling effect of painful motion be considered when rating joint disabilities.  Deluca, 8 Vet. App. 202, 205-06 (1995).  Pursuant to 38 C.F.R. § 4.40, "[d]isability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  Further, functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Id.   

For disabilities evaluated on the basis of limitation of motion, 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, apply.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  

Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 205-06.  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge, such as symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to describe symptoms and their effects on employment or daily activities.

Because DC 5003 requires that "satisfactory of evidence of pain" be "objectively confirmed," a veteran's testimony, alone, is not enough.  For the minimum compensable rating for motion which is painful but not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald , No. 13-3469, slip op. (U.S. Vet. App. October 28, 2015) (per curiam) (holding that painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joints that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence of painful motion also includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of  difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, No. 13-3469, slip op. (U.S. Vet. App. October 28, 2015) (per curiam).  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant. 38 C.F.R. § 4.69.  

Normal dorsiflexion (extension) of the wrist if to 70 degrees; normal palmar flexion is to 80 degrees.  Normal radial deviation of the wrist is to 20 degrees and normal ulnar deviation is to 45 degrees.  38 C.F.R. § 4.71, Plate I.  

Under 38 C.F.R. § 4.71a, DC 5215 limitation of motion of the wrist of the major or minor extremity with dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm warrants a maximum schedular rating of 10 percent.  
Under 38 C.F.R. § 4.71a, DC 5214 ankylosis of the wrist when in a favorable position in 20 degrees to 30 degrees of dorsiflexion warrants a 20 percent rating when affecting the minor extremity and 30 percent when affecting the major extremity.  

On VA examination in June 2009 the Veteran related that his initial left wrist injury, a knife laceration, had been closed with staples.  He complained of having had pain, discomfort, loss of fluid motion, and difficulty gripping with the left hand since the injury.  He had no incapacitating episodes or flare-ups.  He had no problems with repetitive use.  On physical examination there was a large surgical scar on the volar aspect of the left wrist which was superficial, stable, fixed, and nontender and while in some places it was deep, there was no loss of muscle mass beneath the scar.  

The June 2009 VA examination found that the Veteran had 70 degrees of left wrist flexion, 70 degrees of extension (dorsiflexion), 20 degrees of radial deviation, and 40 degrees of ulnar deviation.  There was no pain on motion.  An MRI of the left wrist disclosed no abnormality and the carpal tunnel, including the median nerve, was grossly unremarkable.  

On VA spinal examination in June 2010 the Veteran denied tingling, numbness, and weakness in both upper extremities except for numbness over the left wrist scarring.  However, he did not complain of pain or weakness of the left hand.  Left wrist dorsiflexion (extension) was to 90 degrees without pain, palmar flexion was to 85 degrees without pain, ulnar deviation was to 40 degrees, and radial deviation was to 30 degrees without pain.  Following three repetitions of motion no pain was elicited and range of motion remained the same.  There was no evidence of fatigue, weakness or lack of endurance.  He was able to make a fist with the left hand without difficulty and left grip strength was normal, at 5/5.  

As to his left wrist condition, the Veteran testified that he had received treatment about two and a half to three weeks prior to the hearing (i.e., about June 2011) and that he may have a diagnosis of carpal tunnel that could be causing his symptoms.  He testified that he had pain, trouble gripping, and fatigue, as well as numbness and tingling after prolonged use. 

On VA examination in December 2013 the Veteran's chief complaint was of pain of the left wrist and forearm.  He stated that his symptoms had progressively worsened since the last examination in 2009.  He reported that his wrist would lock and that he had tingling in wrist.  The locking would last 10 to 15 minutes, although one occurrence of locking had lasted for an hour.  He also reported that his left fourth and fifth fingers would lock, such that he had to shake his hand to relieve the pain.  He also admitted having numbness at night and dropping objects.  He had been seen by a hand surgeon and had had occupational therapy with no benefit.  An EMG had been normal.  Pronator syndrome had been clinically diagnosed.  Repeated physical therapy had not been beneficial.  He stated that he had had to decrease the amount of days he works due to the left wrist problems.  He primarily used his right arm and hand for dressing.  Otherwise, he had no significant functional limitations.  He was independent in all activities of daily living and denied having flare-ups that impacted function of his wrist.  He was right handed.  

On physical examination in December 2013 left wrist palmar flexion was to 80 degrees or greater and dorsiflexion (extension) was to 70 degrees or greater, and each was without pain on motion and there was no change in the ranges of motion after repetitive use testing.  The examiner reported that there was no functional loss or impairment of the wrist.  He had localized tenderness or pain on palpation of the joint or soft tissue of the wrist.  Strength was normal at 5/5 in left wrist flexion and extension.  He had not had arthroscopic left wrist surgery.  It was noted that X-rays of the left wrist at that examination revealed the joint spaces were maintained and without evidence of acute fracture or dislocation.  He primarily used his right hand for dressing.  Otherwise, there were no significant function limitations and he was independent in all activities of daily living, and denied having flare-ups.  

The examiner further commented that although the Veteran related that his left wrist condition was worse than when examined in 2009, objectively his condition was unchanged.  The etiology of his paresthesias was unclear, but it was again noted that a 2011 EMG had been negative.  

Initially, the Board must note that the Veteran is assigned a separate 10 percent rating for residual scarring of the left wrist and right shoulder and, so, the proper evaluation of such scarring is not an issue currently before the Board.  

Also, the Board notes that as to the Veteran's report that he had had to reduce the number of days that he worked due to his left wrist condition, the evidence shows that he has also reported that he had to do so because of other service-connected disorders.  

With respect to motion of the Veteran's left wrist, repeated examinations have found no more than, at most, minimally limited motion.  Further, the repeated examinations found no pain on motion and no additional limitation of motion after repetitive testing of motion.  Further, he has no flare-ups which cause functional impairment.  

Although the Veteran had reported various complaint's suggesting a neurological component, the 2013 examiner noted that the etiology of such complaints were unclear but, more importantly a 2011 EMG had been negative.  Moreover, even with consideration of such complaints, and localized tenderness, the 2013 examination found that, as had prior examinations, strength in the left wrist was normal.  Also, X-rays at the time of the 2013 examination found no abnormality.  In fact, the 2013 examination observed that while the Veteran related that his left wrist condition had worsened since the 2009 examination, objectively the condition was unchanged.  

Accordingly, the Board finds that the preponderance of the evidence is against finding that the service-connected left wrist condition had been productive of such functional impairment as to warrant a compensable disability rating at any time during this appeal.  

An initial compensable evaluation for bilateral ingrown toenails, including to an evaluation in excess of 10 percent for incurvated hallux nail of the right foot since December 3, 2013

The Veteran's service-connected ingrown nails of both great toes was evaluated as noncompensably disabling until after the December 3, 2013, VA rating examination when the January 2014 rating decision assigned a separate 10 percent rating for the involvement of the ingrown nail of the right great toe and a separate noncompensable rating for the ingrown nail of the left great toe, all effective December 3, 2013, the date of the VA examination.  

The Veteran's ingrown toenails affect only the 1st, i.e., great toes, of each foot and because there is no Diagnostic Code specific to this disorder, it is rated analogously as a tender and painful scar under Diagnostic Code 7804.  When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The strict application of criteria in an analogous Diagnostic Code is not generally appropriate because analogous ratings under 38 C.F.R. § 4.20 requires only "closely analogous"-and not identical-functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (faulting the Board's strict application of DC criteria to a condition being rated by analogy).

Under Diagnostic Code 7804 one or two scars that are unstable or painful warrant a 10 percent rating.  With three or four scars that are unstable or painful, a 20 percent rating is warranted.  With five or more scars that are unstable or painful a 30 percent rating is warranted.  

The Board has also considered other Diagnostic Codes for evaluation of disabilities of the skin, see 38 C.F.R. § 4.118, Diagnostic Codes 7800 thru 7833.  However, the disability is not due to a burn, does not affect a visible area, and does not cause disfigurement.  See generally Diagnostic Codes 7800 thru 7803.  Likewise, there is no suggestion of the type of treatment which is a rating criteria for dermatitis or eczema under Diagnostic Code7800.  The Board has also considered the Diagnostic Codes for evaluation of disability of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 thru 5284.  However, the disability at issue is not shown to cause impairment by which the criteria for rating such disabilities is more closely analogous inasmuch as the primary complaint and symptom is that of pain.  As to this, there is not pes cavus, weak foot, metatarsalgia, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones.  More to the point, the Veteran has a separate rating of 10 percent for pes planus with plantar fasciitis and degenerative arthritis.  Thus, a rating under the Diagnostic Codes for disabilities of the feet would result in pyramiding which, under Diagnostic Code 4.14, is prohibited.  

On examination in June 2009 of the Veteran's feet it was noted that during service the Veteran had had painful ingrown toenails, bilaterally, and worse on the left with removal of the medial border of the left great toenail and the lateral border of the right great toenail.  He had had a repeat of treatment for the right great toenail.  However, he had not had drainage from any infection of the nails.  He complained of pain, fatigability, lack of endurance, and stiffness of the entirety of each foot.  He had an incurvated left great toenail but there was no pain on palpation.  He had an incurvated right great toenail with pain on palpation to the medial and lateral borders.  However, the examiner reported that there were no significant effects occupationally or in the activities of daily living.  The diagnosis or etiology of his problems was pes planus with plantar fasciitis.  

In regard to the issue of his bilateral ingrown toenails, the Veteran testified that he was awaiting an upcoming procedure and that he was administered such procedure approximately every eight months.  Also, he had pain such that it affected his motion when he walked or ran and it prevented his from engaging in cardio exercise.  

On VA examination in December 2013 it was reported that the Veteran had had onychocryptosis of the left hallux medial border.  He related having both nails removed during service.  He reported that 8 months ago the nail of the left great toe became ingrown and the medial border was permanently removed.  He reported feeling pain at times because of soft tissue growth in that area.  He also related having pain in the areas of both nails when pushing or pulling heavy objects, when force was directed to his feet.  He reported not wearing boots or going for long walks due to pain.  

On physical examination the Veteran did not have Morton's neuroma or metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus or malunion or nonunion of any tarsal or metatarsal bones.  He had tenderness on palpation of the incurvated medial border of the nail of the right great toe but no pain on palpation of the nail of the left great toe.  There was no edema.  He did not use an assistive device for locomotion.  The examiner commented that the condition did not impact on the Veteran's ability to work.  While he had an incurvated right great toenail, which required nail trimming and the use of wide shoes with "high toe box" to prevent infection due to nail impingement, the condition caused no impairment, disfiguration or loss of function.  

Prior to the December 2013 VA examination, the 2009 VA examination found that the Veteran had no pain on palpation of the incurvated left great toe nail but had pain on palpation of the incurvated right great toe nail.  It is significant to note that the 2009 examination recorded that the Veteran had numerous complaints, e.g., pain, fatigability, lack of endurance, and stiffness.  However, these complaints were related to the entirety of the Veteran's foot.  In fact, the diagnosis at that time was pes planus with plantar fasciitis.  More importantly, the examiner observed that there were no significant effects either occupationally or as to activities of daily living.  

While the 2013 VA examination noted that the Veteran had had further trimming of the left great toe nail, and he again had pain on palpation of the right great toe nail but not on the left, the examiner observed that it was the right great toe nail that required both trimming and use of wide shoes to prevent infections.  As to this, the evidence does not show that the Veteran has had any infections of either great toe.  

Accordingly, the Board finds that prior to December 3, 2013, the preponderance of the evidence is against concluding that the service-connected bilateral incurvated nails of both great toes warranted a compensable evaluation and that since that time the preponderance of the evidence is against finding that the ingrown nail of the right great toe is productive of such impairment or functional loss as to warrant a rating in excess of 10 percent and that the preponderance of the evidence is against finding that the ingrown nail of the left great toe is productive of such impairment or functional loss as to warrant a compensable rating.  

An initial compensable evaluation for hemorrhoids

Internal or external hemorrhoids when mild or moderate warrant a noncompensable rating.  A 10 percent rating is warranted when large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and 20 percent with persistent bleeding and with secondary anemia.  38 C.F.R. § 4.114, Diagnostic Code7336.  

On VA general medical examination in June 2009 the Veteran complained of ongoing rectal irritation and itching, especially after bowel movements.  He described occasional rectal bleeding but denied abdominal pain and weight loss.  On examination there was a 1.0 cm. external hemorrhoid at the 6 o'clock position without thrombosis or fissure.  There was no incontinence.  The diagnosis was hemorrhoids without functional impairment.  

On VA examination in July 2010 the Veteran reported that his hemorrhoids had been stable over time.  He had rectal bleeding and used Preparation H as needed.  He complained of perianal itching but did not use a pad and did not have soilage of his clothing, and did not have to take paper towels to keep his clothes from being soiled.  He had not had thrombosed hemorrhoids since service.  He had had a hemorrhoidectomy during service which had provided temporary relief.  He had no history of prolapse, anal infections, proctitis or neoplasm.  There was no impairment of occupational functioning or activities of daily living.  On examination there was an external hemorrhoid at the 3 o'clock position which was not thrombosed.  There was normal sphincter tone and no gross blood or fissure.  His levels of hemoglobin and hematocrit in May 2010 were reported.  The diagnosis was hemorrhoids with residuals, as described.  

The Veteran testified at his Board hearing that he has painful bowel movements, bloody stool, and involuntary bowel movements.  Also, he had begun using toilet paper instead, for fear of becoming dependent on pads.  He testified that he has painful bowel movements, bloody stool, and involuntary bowel movements.  

On VA examination in December 2013 the Veteran had no history of prolapse, anal infections, proctitis or neoplasm.  He reported that since his last examination he had had episodes of rectal pain with recurring bleeding.  He had had another hemorrhoidectomy performed in January 2013 which he reported had improved his level of pain.  Since that surgery, he described having moderate improvement in bleeding but still had 2 episodes of rectal bleeding weekly, on average.  The bleeding was generally mild and spotty.  He also described frequent drainage from the rectal area, for which he now carried tissues daily.  He denied fecal incontinence.  Otherwise, he denied any impact on his activities of daily living.  He was not on any continuous treatment for hemorrhoids.  On physical examination he had mild or moderate hemorrhoids.  However, he had no external hemorrhoids or anal fissures.  The examiner reported the Veteran's levels of hemoglobin and hematocrit, and stated that the condition did not impact the Veteran's ability to work or affect his activities of daily living.  

The 2009 and 2010 VA examinations found that the Veteran had an external hemorrhoid but both examinations found no thrombosis of anal fissuring, nor was there evidence of incontinence.  The 2009 examiner specifically commented that there was no functional impairment.  Following another hemorrhoidectomy in January 2013, the December 2013 examination noted that postoperatively he had had improvement with respect to his bleeding but only mild to moderate hemorrhoid were found, which were apparently internal hemorrhoids inasmuch as the examiner reported that there were no external hemorrhoids of fissures.  Significantly, and contrary to the Veteran's testimony that he had involuntary bowel movements, at the 2013 examination he denied having fecal incontinence.  Furthermore, the Veteran's levels of hemoglobin and hematocrit were reported on VA examinations in 2010 and 2013, but neither examiner indicated that the levels reported suggested, much less demonstrated, that the Veteran had any secondary anemia, as required for a 20 percent rating. 

Thus, the Board finds that the preponderance of the evidence is against concluding that the service-connected hemorrhoids have been of such severity as to warrant a compensable disability rating at any time during this appeal.  

An initial compensable evaluation for PSB

Under 38 C.F.R. § 4.118, DC 7813, dermatophytosis, including tinea barbae of the beard area, is to be rated as disfigurement of the head, face or neck under DC 7800; or as scars under DCs 7801, 7802 7803, 7804 or 7805; or as dermatitis under DC 7806, depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806, dermatitis or eczema, and Diagnostic Code 7816, psoriasis, provide that with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable rating is warranted.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 rating is warranted.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted. 

38 C.F.R. § 4.118, DC 7800, disfigurement of the head, face or neck, considers at Note (1), among other factors, eight (8) characteristics of disfigurement which are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Under 38 C.F.R. § 4.118, DC 7800 disfiguring scars of the head, face or neck with one characteristic of disfigurement warrant a 10 percent rating.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrant a 30 percent rating. 

38 C.F.R. § 4.118, DC 7801 through 7805 govern ratings for scars (other than disfiguring scars of the head, face or neck) and provide that a deep scar is one associated with underlying soft tissue damage, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where there is frequent loss of covering of skin over the scar.  

38 C.F.R. § 4.118, DC 7801 provides that scars of other than the head, face or neck that are deep or cause limited motion warrant a 10 percent rating when involving an area or areas exceeding 6 square inches (39 sq. cm.); warrant a 20 percent rating when involving an area or areas exceeding 12 square inches (77 sq. cm.); warrants a 30 percent rating when involving an area or areas exceeding 72 square inches (465 sq. cm.); and warrant a 40 percent rating when involving an area or areas exceeding 144 square inches (929 sq. cm.).  

38 C.F.R. § 4.118, DC 7802 provides that scars other than head, face, or neck that are superficial and that do not cause limited motion warrant a rating of 10 percent when involving an area or areas of 144 square inches (929 sq. cm.) or greater.  

Under DC 7803 superficial and unstable scars warrant a 10 percent rating and DC 7804 provides that a superficial scar which is painful on examination warrants a 10 percent rating.  DC 7805 provides that other scars are rated on limitation of function of an affected part.  

Under DC 7804 one or two scars that are unstable or painful warrant a 10 percent rating.  With three or four scars that are unstable or painful, a 20 percent rating is warranted.  With five or more scars that are unstable or painful a 30 percent rating is warranted.  

On VA June 2009 examination the Veteran reported that he had developed irritation and skin changes after shaving during service for which he was given a shaving profile.  Currently, he was not shaving as much, due to skin irritation.  He did not complain of having any current active rash of the facial area.  He denied using creams or other medications in the past 12 months, and denied having any functional impairment.  After a physical examination the diagnosis was PSB with no current active rash and no functional impairment.  

On VA examination in July 2010 the Veteran reported that he now shaved about once weekly.  If he shaved, he got irritation but he had not have further recurrences of the rash since he had cut down on his shaving frequency.  He current did not use any medications.  His condition had improved.  After a physical examination the relevant diagnosis was PSB with no PSB lesions at this time and, as the neck area was clear, no percentage of bodily involvement could be rendered; and there was no functional impairment.  

In regard to his PSB, the Veteran testified that he had received treatment for this condition at the East-Orange VA Medical Center and that he had been provided an ointment.  He was still experiencing recurrences of irritation and rash.   

On VA dermatology examination in December 2013 the Veteran's claim file was reviewed.   The Veteran reported that his PSB was chronic, with intermittent frequency.  The PSB was usually exacerbated by repeated shaving, but he was no longer shaving as much due to the skin irritation.  He described currently having mild involvement around neck.  He denied using creams or other medications over past 12 months.  He denied that it had any effect on his activities of daily living. 

The examiner reported that the PBS did not cause scarring or disfigurement of the head, face or neck.  There were no associated systemic manifestations, e.g., fever, weight loss or hypoproteinemia.  The Veteran had not been treated with oral or topical medications in the past 12 months.  He had not had any other treatments or procedures in the past 12 months.  He had not had any debilitating episodes in the past 12 months.  On physical examination the approximate involvement of the total body area was less than 5 percent and the approximate involvement of exposed area was less than 5 percent.  Examination of face and neck showed scattered hyperpigmented lesions, all superficial, located at the submandibular area and superior neck.  The total skin involvement was 0.5 percent, and total exposed involvement was 0.5 percent.  The examiner stated that the skin condition did not impact the Veteran's ability to work, and the PSB did not cause functional impairment or affect the activities of daily living.  

At no time has the Veteran had to use systemic therapy, corticosteroids or immunosuppressive drugs for his skin condition.  With respect to disfigurement, there is no evidence of visible or palpable tissue loss or any gross distortion or asymmetry of any feature or paired features.  Likewise, the Veteran is not shown to have even two of the eight possible characteristics of disfiguring scars.  Thus, a rating in excess of 10 percent is not warranted under DC 7800, even analogously.  

Any residual scarring is not shown to be due to a deep, adherent, unstable or painful scar.  Similarly, there is no evidence of functional impairment of the Veteran's neck or jaws.  Because the Veteran's PSB occupies less than 5 percent of the exposed area and less than 5 percent of the total body area, a noncompensable rating is the proper disability evaluation under DC 7806.  Moreover, although the Veteran testified that he is still experiencing recurrences of irritation and rash, the evidence shows that this occurs only when he shave and that he now shaves only rarely.  

Thus, the Board finds that the preponderance of the evidence is against concluding that the service-connected PSB have been of such severity as to warrant a compensable disability rating at any time during this appeal.


An initial compensable evaluation for allergic rhinitis

Under 38 C.F.R. § 4.97, Diagnostic Code 6522 allergic or vasomotor rhinitis warrants a 10 percent rating when there are no polys, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for allergic or vasomotor rhinitis when there are polyps.  

On VA general medical examination in June 2009 the Veteran described ongoing runny nose and nasal congestion.  He did not currently use any nasal spray.  He described headaches as being associated with the congestion.  

On VA June 2009 ear, nose, and throat examination the Veteran complained of difficulty breathing and persistent postnasal drip.  On examination the external portion of his nose was normal.  There was congestion of the nasal mucosa but no crusting or polyps in the nose.  The postnasal space was clear.  The diagnosis was allergic rhinitis but there was also a diagnosis of no active nasal disease and no active nasal-sinus disease.

On VA examinations in June and July 2010 the Veteran related having recurrent difficulty breathing through his nose and persistent postnasal drip.  He had not had prior surgery and had not been treated with antibiotics.  While he had received anti-allergic treatment for allergic rhinitis, he had not had any incapacitating episodes and had not been hospitalized for treatment.  On physical examination there was good airway passage on both sides of the nose.  There was no nasal bleeding, crusting, adhesions, stenosis or mucous.  There was slight hypertrophy of the turbinates but no active disease of the turbinates.  There was no tenderness over the maxillary sinuses.  The postnasal space had normal mucosa.  There was no active disease of the nasal sinuses.  The diagnosis was allergic rhinitis and no active nasal or nasal-sinus diseases.  

In regard to the allergic rhinitis, the Veteran testified at his Board hearing that he had to visit the emergency room at least every three to six months and that he had to take antibiotics.  He had received emergency room treatment at the beginning of June 2011. 

On VA examination in December 2013 the Veteran's claim file was reviewed.  It was noted that he had a history of nasal congestion which had been treated with nasal spray.  The nasal congestion was not incapacitating.  He had not used antibiotics and had not had nasal or sinus surgery.  He had failed to appear to have a CT scan of his nasal sinuses.  It was reported that he had both allergic rhinitis and maxillary sinusitis.  Findings, signs or symptoms attributable to chronic sinusitis were non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  He had had only one non-incapacitating episode of sinusitis over the past 12 months and had not had any incapacitating episodes of sinusitis which would have required prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  

Specifically as to rhinitis, the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  He did not have complete obstruction on one side due to rhinitis.  There was no permanent hypertrophy of the nasal turbinates and there were no nasal polyps.  He did not have any granulomatous conditions.  It was noted that an endoscopy in December 2013 had been revealed normal.  The examiner stated that the Veteran's sinus and nose conditions did not impact the Veteran's ability to work.  It was stated that the Veteran had allergic rhinitis, by the history, which was controlled medically and was non-incapacitating. 

The Board has considered the Veteran's complaints of respiratory impairment.  However, while the Board acknowledges that there is a pathologic cause of such complaints, these complaints and symptoms are shown to be due to sinusitis.  Unfortunately, service connection is not in effect for sinusitis and, so, the signs and symptoms, as well as functional impairment due to sinusitis may not be considered in determining the proper evaluation for the Veteran's service-connected rhinitis.  Also, while the Veteran has apparently sought to link his reported headaches to his allergic rhinitis (just as he has averred that headaches are associated with his service-connected cervical spine disorder), the evidence shows that they are associated with his nonservice-connected sinusitis. 

Equally significant, the recent official examination did not find that the Veteran had any nasal polyps or any obstruction of any nasal passage.  Thus, absent nasal polyps and any obstruction of one or both nasal passages, a compensable scheduler rating is not warranted at any time since the Veteran filed his initial claim for service connection.  

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

An initial compensable evaluation for cervical sprain/strain prior to December 3, 2013, and to an evaluation in excess of 10 percent thereafter

Under Diagnostic Code 5243 the evaluation of intervertebral disc syndrome (IVDS, or DDD) (preoperatively or postoperatively) may be assigned either on the total duration of incapacitating episodes over 12 months or by combining separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation under 38 C.F.R. § 4.25.  

The Diagnostic Code 5243 for rating IVDS provides that a 10 percent evaluation was assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, and a 20 percent evaluation when manifested by incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months; a 40 percent evaluation when manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent evaluation with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluation, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

For purposes of evaluation, an incapacitating episode was a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities are evaluated using criteria for the most appropriate orthopedic diagnostic code or codes and neurologic disabilities were evaluated separately using criteria for the most appropriate neurologic diagnostic code or codes.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

A General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides for evaluations, with or without symptoms such as pain whether or not it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Codes 5235-5243.  

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned if there is unfavorable ankylosis of the entire cervical spine; and a 100 percent rating may be assigned if there is unfavorable ankylosis of the entire spine.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

On VA examination in June 2009 the Veteran reported that he had stiffness and morning pain in his neck.  He had some crepitus in the neck but no radiation of pain and no weakness or incapacitating episodes.  He had no flare-ups and there was no interference with performing his job or with the activities of daily living.  He had no problem with repetitive use of the cervical spine.  

On physical examination there was no axial tenderness of the cervical spine and no deformities or pain to palpation.  As to motion, rotation to the right and to the left were each to 80 degrees, and extension, flexion as well as lateral bending to the right and to the left were each to 45 degrees.  Motor strength was 5/5 in the proximal and distal portions of the upper extremities.  Deep tendon reflexes were even at 2/4.  Sensation was grossly intact to light touch in all extremities.  Cervical spine X-rays revealed reversal of cervical lordosis but the vertebral body height and bone density was normal and there were no acute fractures or dislocations.  Also, the alignment of C1 and C2 was normal and no significant degenerative pathology was seen.  The anterior and post-paraspinal soft tissues were unremarkable.  The diagnosis was a cervical sprain/strain.  

On VA spinal examination on June 12, 2010, the Veteran complained of intermittent neck pain with associated headaches.  The pain was aggravated by cervical motion.  He had neck stiffness but no pain radiating to either upper extremity and he denied having any tingling, numbness or weakness of the upper extremities.  He related that he had stopped working due to his neck pain and other conditions.  He was independent in his activities of daily living and did not use a brace or assistive device.  He did not report having additional limitation following repetitive use or during flare-ups.  

On physical examination there was no gross deformity of the cervical spine.  There was no tenderness to palpation of the cervical paraspinal muscles.  Range of motion was 50 degrees of flexion without pain, 35 degrees of extension without pain, lateral bending in each direction was to 50 degrees without pain, and rotation in each direction was to 60 degrees without pain.  After three repetitions of motion no pain was elicited and range of motion remained the same.  There was also no evidence of fatigue, weakness, or lack of endurance.  Neurologically, motor strength was normal at 5/5 in all extremities and sensation was grossly intact to light touch.  Deep tendon reflexes were 2+ throughout the upper extremities.  His gait was normal.  It was noted that cervical spine X-rays in June 2009 had revealed reversal of cervical lordosis; but there was no acute pathology.  

In regard to the cervical sprain/strain, the Veteran testified at his Board hearing that he has constant painful headaches as a result of this condition, that he goes to hospitals and clinics for treatment, and that he has to wake up 10 to 15 minutes early in order to run hot water on his neck before he is able to start his day.  

On VA examination on December 3, 2013, the Veteran's claim file was reviewed.  The Veteran reported having had increased stiffness and "cracking" since his last VA examination in 2009.  He complained of having had bilateral neck pain without radiation of pain.  He estimated the pain to be 6 on a scale of 10, and it worsened with bending his neck when he was "using [his] whole body" to "loosen something tight" for example at work.  His pain was improved with sleep, hot showers, and Ibuprofen helped.  He had not had injections or surgeries.   He denied having flare-ups which necessitated urgent medical care.  He did not report that flare-ups impacted the function of the cervical spine.  

On testing of motion, cervical flexion was to 45 degrees or greater and painless.  Extension was to 45 degrees or greater and painless.  Right lateral bending was to 45 degrees or greater and painless.  Left lateral bending was to 45 degrees or greater, with pain only at the extreme of motion.  Rotation to the right and to the left was to 80 degrees or greater and painless.  After three repetitions of motion the ranges of motion in all planes remained unchanged, and the examiner reported that there was no additional limitation of motion following repetitive testing and that there was no functional loss or functional impairment of the cervical spine.  There was localized tenderness or pain to palpation of the joints or soft tissue of the cervical spine but no muscle spasm or guarding resulting in an abnormal spinal contour.  Strength was normal at 5/5 throughout the upper extremities and there was no muscle atrophy.  Deep tendon reflexes were 2+ throughout the upper extremities.  Sensory examination of both upper extremities was normal.  The examiner reported that there was no intervertebral disc syndrome (IVDS) and no radiculopathy affecting the upper extremities, as well as no ankylosis of the cervical spine.  

The Veteran did not use any assistive device(s) as a normal mode of locomotion.  There were no surgical scars.  The examiner observed that there was tenderness on both sides of the neck which was greater on the right side and that range of motion was full except that there mild limitation of left lateral bending which caused right-sided neck pain.  However, tests were negative for radicular pain.  The examiner further observed that imaging studies were negative for arthritis and any vertebral fracture with loss of 50 percent or more of height.  Current X-ray found no significant change and there continued to be reversal of normal cervical lordosis but no fracture or significant degenerative changes.  The examiner stated that the cervical spine condition impacted the Veteran's ability to work, and that the pathology of the cervical spine was supported by the finding of reversal of normal cervical lordosis on imaging.  Also, the Veteran's pain was subjectively moderate but objectively mild with no flare-ups and no range of motion or functional limitations.  

Initially, the Board notes that the VA X-rays on examination in June 2009 found reversal of the normal lordosis of the cervical spine.  However, the examinations in June 2009 and again in June 2010 did not find that there was muscle spasm, guarding or tenderness and, as such, the criteria for a 10 percent rating were not met on this basis.  The June 2009 examination found that cervical flexion was to 45 degrees, which also did not met the criteria for a 10 percent rating and, also, the combined ranges of motion on the June 2009 examination was to 340 degrees which similarly did not met the criteria for a 10 percent disability rating.  

However, range of motion testing on VA examination on June 12, 2010, found that while cervical flexion was to 50 degrees, which did not met the criteria for a 10 percent rating, the combined ranges of motion was to only 305 degrees.  That is, flexion was to 50 degrees, extension to 35 degrees, lateral bending in each direction was to 50 degrees, and rotation in each direction was to 60 degrees.  Thus, this combined range of motion was greater than 170 degrees but less than 335 degrees and, as such, the Veteran met the criteria for a 10 percent disability rating.  However, did not met the criteria for a 20 percent rating inasmuch as flexion was to greater than 30 degrees and the combined range of motion was greater than 170 degrees; also, while he had reversal of cervical lordosis, there was no accompanying muscle spasm or guarding.  

The most recent VA examination on December 3, 2013, also found that the Veteran's range of motion of the cervical spine did not warrant a 20 percent disability rating since flexion was to 45 degrees and the combined ranges of motion was 340 degrees.  However, while these measurements of ranges of motion would not, alone, warrant continuation of a 10 percent rating, that examination also confirmed the continued presence of reversal of normal cervical lordosis and, significantly, found that the Veteran had localized cervical tenderness.  

The criteria for a 10 percent rating encompasses either muscle spasm, guarding or tenderness which does not cause abnormal spinal contour, while the criteria for a 20 percent rating encompasses either muscle spasm or guarding which is severe enough to cause abnormal spinal contour.  Although the 20 percent rating does not specifically state that rating criteria includes localized tenderness which results in abnormal spinal contour, in the judgment of the Board the Veteran's cervical spine disability more closely approximates the criteria for a 20 percent disability rating as of and based on the clinical findings of the December 3, 2013, VA rating examination. 

Thus, in sum, and resolving all doubt in favor of the Veteran, the Board finds that a noncompensable rating is the proper disability evaluation for the service-connected cervical spine disorder from June 14, 2009, the day after service discharge, but that a 10 percent rating is warranted as of and based on the finding of the June 12, 2010, VA rating examination; and that a 20 percent disability rating is warranted as of and based on the finding of the December 3, 2013, VA rating examination.  

An initial compensable evaluation for pectoralis muscle tear prior to December 3, 2013, and to an evaluation in excess of 40 percent thereafter

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, the Veteran has reported that, except for writing, he is right handed.  Thus, the Board will consider the right upper extremity to be the dominant extremity.  

The Principles of Combined Ratings for Muscle Injuries, provides at 38 C.F.R. § 4.55(a) that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  

38 C.F.R. § 4.55(b) states that for rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions:  6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).

38 C.F.R. § 4.55(c) provides that there will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  

38 C.F.R. § 4.55(d) provides that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  Under 38 C.F.R. § 4.55(e) for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.

Under 38 C.F.R. § 4.55 (f) states that for muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25.  

38 C.F.R. § 4.56, Evaluation of muscle disabilities, provides that (a) an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(b) provides that a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(c) states that for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue, pain, impairment of coordination and uncertainty of movement.  

38 C.F.R. § 4.56(d) provides that under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d)(1) provides that a slight disability of muscles is characterized by an injury which is a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(2) provides that a moderate disability of muscles is characterized by an injury which is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(3) provides that a moderately severe disability of muscles is characterized by an injury which is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(4) provides that a severe disability of muscles is characterized by an injury which is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.

The criteria in 38 C.F.R. § 4.56(d) (previously contained in 38 C.F.R. § 4.56(c) prior to revision thereof on July 3, 1997; see 62 Fed. Reg. 30235 (1997)) are merely factors to be considered with no specific fact or single criteria establishing entitlement to a particular rating.  Rather § 4.56(d) is essentially a totality-of-the-circumstances test, with no single factor controlling in determining whether a muscle injury has caused slight, moderate, moderately-severe or severe disability.  So, for example, simple debridement does not in itself warrant a rating for moderately severe disability.  Robertson v. Brown, 5 Vet. App. 70 (1993) (addressing the criteria in § 4.56(c) prior to being incorporated into § 4.56(d)).  Similarly, the mere presence of retained metallic fragments does not, per se, warrant a rating for moderate muscle injury, particularly if the disability is otherwise asymptomatic.  Tropf v. Nicholson, 20 Vet. App. 45, 50 - 51 (2006).  

Under 38 C.F.R. § 4.73, DC 5302 an injury of the of the extrinsic muscles of the shoulder girdle: (1) Pectoralis major II (costosternal); (2) latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi); (3) pectoralis minor; (4) rhomboid, which govern depression of the arm from vertical overhead to hanging at the side (1, 2); downward rotation of the scapula (3, 4); 1 and 2 act with Muscle Group III in forward and backward swing of the arm, warrants evaluation as follows:

Injury Severity
Major Extremity
Minor Extremity
Slight
0 percent
0 percent
Moderate
20 percent
20 percent
Moderately Severe
30 percent
20 percent
Severe
40 percent
30 percent

Under 38 C.F.R. § 4.73, DC 5303 an injury of the intrinsic muscles of the shoulder girdle, pectoralis major I (clavicular) and deltoid muscle, which govern elevation and abduction of the arm to shoulder level; and act with Muscle Group II in forward and backward swing of the arm, warrants evaluation as follows: 

Injury Severity
Major Extremity
Minor Extremity
Slight
0 percent
0 percent
Moderate
20 percent
20 percent
Moderately Severe
30 percent
20 percent
Severe
40 percent
30 percent

On VA examination on June 11, 2009, the Veteran reported that he had injured his right pectoralis when lifting weights during service and for which he had surgery.  He had a large scar over the anterior portion of the anterior right shoulder between that joint and the chest area.  He related having weakness, and that that he could no longer lift weights or do pushups due to pain and discomfort, and the disability interfered with his activities of daily living but did not infer with his job.  He reported having pain and discomfort over the scar area as well as numbness or a sensation of "changes" over the scar.  He had no incapacitating episodes or flare-ups.  Anything involving the pectoralis major muscle movement was limited.  

On examination the Veteran related being right hand dominant, although he wrote with his left hand.  The chest scar was keloid and measured 12 cms. by 3 cms.  In some areas the scar was fixed but not in all areas.  In some areas it was superficial but in some areas it was deep.  It was tender and there was a loss of sensation over that area.  There was no loss of muscle mass beneath the scar.  There seemed to be weakness of the right pectoralis major muscle when compared to the left, measuring 4/5 on the right.  However, it was noted that the Veteran was very muscular.  Also, there seemed to be some atrophy of the right pectoralis major muscle, when compared to the left.  Forward flexion of the right shoulder was to 180 degrees, abduction was to 180 degrees, external rotation was to 90 degrees and internal rotation was to 90 degrees.  There was a negative arm drop test.  After repetitive motion there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  The diagnosis was a pectoralis major muscle tear with subsequent surgery and scar formation over the right anterior shoulder joint region.  

At the travel Board hearing the Veteran testified that the right shoulder disorder caused pain, tightness, and stinging after a day of activities that include lifting no more than five to ten pounds. 

On VA examination in December 3, 2013, the Veteran's claim file was reviewed.  The Veteran's chief complaint was of right-sided chest pain.  He reported that since his last examination he had had continued pain.  He had more pain in the winter and stated that he could not push forward due to pain.  The pain was usually 2 on a scale of 10, when at rest.  However, he reported that the pain worsened to "beyond a 10" for "30 seconds to a minute" when stretching the right pectoralis or on pushing motions.  The pain improved immediately with rest.  He had not had medical treatment.  He stated that certain actions at work cause pain, and therefore he had decreased the number of days he went to work.  Otherwise, there were no significant functional limitations at work or home.  He was independent in activities of daily living and he denied having flare-ups.  

On examination the affected muscle groups were Group II and Group III on the right.  He did not have a history of an extensive muscle hernia.  He had a deep fascial defect on palpation.  The muscle injury did not affect muscle substance or function.  Muscle strength was normal in both upper extremities, including shoulder abduction which was governed by Muscle Group III.  

The scar over the right pectoralis regions was less than 10.5 cms. by 3 cms. and it was well-healed, linear, hyperpigmented, nontender, nonadherent, nonerythematous, and without underlying atrophy.  There was no loss of range of motion due to the scarring.  Pain caused a reduction of strength, which was limited to 4/5.  Right arm adduction and pushing motions caused clear pectoralis deformity.  Otherwise, there was no deformity at rest.  It was reported that the muscle injury impacted the Veteran's ability to work, e.g., resulting in inability to keep up with work requirements.  The examiner reported that the condition was subjectively mild to transiently severe, and objectively mild.  And in this regard, it was noted that the Veteran had not had medical treatment.  

In this case, the 40 percent evaluation has been assigned effective as of the date of the December 3, 2013, VA rating examination under Diagnostic Code 5303, for an injury of Muscle Group III.  However, the evidence also shows that Muscle Group II was also injured.  Both of these Muscle Groups affect motion of the shoulder.  The maximum 40 percent rating under Diagnostic Code 5303 encompasses a severe injury of Muscle Group III, and a 40 percent rating is also the maximum rating for a severe injury of Muscle Group II.  

Because the right shoulder is not ankylosed the provisions of 38 C.F.R. § 4.55(c) are not applicable.  As noted, 38 C.F.R. § 4.55(d) provides that the combined rating for muscle groups acting on a single unankylosed joint, as in this case, must be lower than the rating for unfavorable ankylosis of that joint.  The exception to this is if Muscle Groups I and II are involved.  However, in this case, no examiner has indicated that Muscle Group I is affected.  Rather, the evidence shows that the injury involves only Muscle Groups II and III.  

38 C.F.R. § 4.71a, Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation of the major extremity, with the scapula and humerus moving as one piece, warrants a 50 percent rating for unfavorable anklyosis with abduction limited to 25 degrees from the side.  Because, as stated, § 4.55(d) provides that the combined rating for muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, the rating under Diagnostic Code 5200 for ankylosis in an intermediate position, between favorable and unfavorable, is 40 percent.  As such, the proper evaluation for the service-connected injury of Muscle Groups II and III cannot now exceed the current 40 percent disability rating.  Also, while the Veteran had complaints relative to the postoperative scarring on examination in 2009, the recent 2013 examination found that the scarring was essentially asymptomatic and, as such, a separate rating for the scar is not warranted.  

However, the current 40 percent rating was assigned based on more detailed clinical findings on the December 3, 2013, VA rating examination.  On the other hand, the June 2009 VA rating examination, while yielding fewer detailed clinical findings, did confirm that the Veteran had some atrophy of the right pectoralis major muscle.  There is otherwise nothing in the record which would suggest that there was a progression of the severity or overall functional impairment between the time that the Veteran was discharged from his active service and the December 23, 2013, VA rating examination.  In other terms, it appears that the residuals of the injuries of Muscle Groups II and III have been essentially static, as if often the case with muscle injuries generally.  Thus, with the favorable resolution of doubt in favor of the Veteran the Board finds that a 40 percent disability rating has been warranted since the day after the Veteran's discharge from active service, i.e., June 14, 2009, until December 2, 2013 (the day prior to the current effective date for the current 40 percent rating, assigned as of the December 3, 2013, VA rating examination).  

In sum, a rating of no more than 40 percent is warranted for the right pectoralis muscle tear prior to December 3, 2013, from June 14, 2009, until December 2, 2013, but that a rating in excess of 40 percent since December 3, 2013, is not warranted.  

Extraschedular Consideration

The Veteran's competent and credible belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran and his wife.  Thus, the Board finds that the currently assigned ratings are appropriate.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In Yancy v. McDonald, No. 14-3390, slip op. 12 and 13 (U.S. Vet. App. Feb. 26, 2016) (precedential panel decision) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Thus, in the matter of an extraschedular evaluation, consideration is not given to the Veteran's other numerous service-connected disabilities.  

38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as a range of motion measurement, yet are broad in that they provide for a level of impairment based on functional loss.  

The Board finds that the schedular evaluations affirmed by the Board or now assigned by the Board for the Veteran's service-connected disorders are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders at issue or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the symptomatology and severity of the Veteran's service-connected disabilities.  It was held in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria; however, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  Moreover, other than the 40 percent rating assigned for the injuries of Muscle Groups II and III, the rating criteria provide for ratings greater than those assigned for each service-connected disorders at issue, which may be awarded should any of the service-connected disorders increase in severity.  

The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the disabilities affect him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013). 

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.




ORDER

An initial compensable evaluation for bilateral ingrown toenails, including to an evaluation in excess of 10 percent for incurvated hallux nail of the right foot since December 3, 2013, is denied.  

An initial compensable evaluation for hemorrhoids is denied.  

An initial compensable evaluation for PSB is denied.

An initial compensable disability rating for rhinitis is denied.

An initial compensable evaluation for cervical sprain/strain prior to June 12, 2010, is denied.  

A rating of no more than 10 percent from June 12, 2010, until December 2, 2013, a cervical sprain/strain is granted and a rating of no more than a 20 percent since December 3, 2013, for cervical sprain/strain is granted, subject to applicable law and regulations governing the award of monetary benefits.  

A rating of 40 percent is granted for the right pectoralis muscle tear from June 14, 2009, until December 2, 2013, but that a rating in excess of 40 percent since December 3, 2013, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


